DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 10-5-22.
Claims 28-31, 34-49 are pending in the instant application.

Sequence Compliance Notice
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  Please provide SEQ ID Nos. for those sequences on pages 490 and 534 of the specification (and other places, where appropriate, in the specification).
Please provide SEQ ID Nos. as required for compliance under 37 C.F.R. 1.821 et seq.
Election/Restrictions
Claims 28-31, 35-37, 44 are allowable. The restriction requirement between Groups I II and IV, as set forth in the Office action mailed on 3-18-22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3-18-22 between Groups I, III and IV is withdrawn.  Claims 34, 38-43, 48 and 49, directed to different species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 38 is directed to a Group withdrawn from consideration because it  requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-43, 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the in vitro testing of Luc suppression in human pancreatic cancer-derived cells, MIA PaCa-2/Luc cells, using siRNA nanoparticles containing varying lipid formulations, Preparations Nos. 1-60, and after treating the lipid preparations with PLA2, does not reasonably provide enablement for methods of introducing any nucleic acid into any cell in any subject in vivo, or for treating any cancer or inflammatory disease in any subject as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are drawn to compositions and methods of introducing any nucleic acid into any cell in any subject in vivo, and methods of treating any cancer or inflammatory disease in any subject.
The teachings in the art and in the specification: 
Roberts et al (Nature Reviews: Drug Discovery, Vol. 19, pages 673-694 (2020)) address the limitations of oligonucleotide delivery.  See page 673:
As of January 2020, ten oligonucleotide drugs have received regulatory approval from the FDA…  However, a major obstacle preventing widespread usage of oligonucleotide therapeutics is the difficulty in achieving efficient delivery to target organs and tissues other than the liver.  In addition, off-target interaction…, sequence and chemistry-dependent toxicity and saturation of endogenous RNA processing pathways… must also be carefully considered.

And on page 681
…[A] fully PS backbone 20mer oligonucleotide is in fact a racemic mixture of the 219 possible permutations (that is, more than half a million different molecules).  The physicochemical properties of each stereocenter are distinct in terms of hydrophobicity/ionic character, nuclease resistance, target affinity and RNase H activity…

[Emphases added] [Citations omitted].

Also see Damase et al (Frontiers in Bioengineering and Biotech., Vol. 9, article 628137, pages 1-24 (2021)) also addresses the current challenges of nucleic acid delivery, e.g., at page13:
Targeted delivery is a major hurdle for effective RNA Therapeutics, a hurdle that must be overcome to broaden the application of clinical translation of this type of therapeutic.  Because mRNA is inherently unstable it requires delivery vehicles that will protect the cargo from RNAase degradation.  There is a need for novel delivery vehicles that will deliver the RNA drug to the site of therapeutic action facilitating the entry of the RNA drug into the cytoplasm where it may exert its effect…

[Emphasis added].
The specification teaches the in vitro testing of Luc suppression in human pancreatic cancer-derived cells, MIA PaCa-2/Luc cells, using siRNA nanoparticles containing varying lipid formulations, Preparations Nos. 1-60, and after treating the lipid preparations with PLA2 (see e.g., pages 490-546 of the instant specification),
The examples provided in the instant specification, of in vitro testing of Luc suppression in human pancreatic cells using various lipid formulations, are not representative or correlative of the ability to deliver any nucleic acid to any cells in a subject, or of the ability to treat any cancer or inflammatory disease, as instantly claimed.  In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide specific and reliable nucleic acid delivery to any cell in any subject, or treat any cancer or inflammation as instantly claimed.  Since the specification fails to provide the requisite guidance for the delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.  
For these reasons, the instant rejection for lacking enablement over the full scope claimed is proper.

Allowable Subject Matter
Claims 28-31, 34-37,44, 48 and 49 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
10-31-22
/JANE J ZARA/Primary Examiner, Art Unit 1635